IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

RITCHY BIENAIME,

             Appellant,

 v.                                                    Case No. 5D17-3164

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed August 10, 2018

Appeal from the Circuit Court
for Orange County,
A. James Craner, Judge.

James S. Purdy, Public Defender, and
Thomas J. Lukashow, Assistant Public
Defender, Daytona Beach, for Appellant.

Ritchy Bienaime, Bristol, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Chance,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      We affirm the judgment and sentence under review. However, we remand this

case to the trial court to correct a scrivener’s error in the judgment, which erroneously

states that the defendant was convicted of a third-degree felony when he was convicted

of a second-degree felony.

      AFFIRMED; REMANDED to correct scrivener’s error.

SAWAYA, PALMER and BERGER, JJ., concur.